Citation Nr: 1037340	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran withdrew his request for a 
Board hearing by correspondence dated in August 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Hypertension was not manifest during active service or within 
one year of service and is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.

3.  Hepatitis C was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in August 2005 and April 2007.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment and 
personnel records, VA treatment and examination reports, private 
treatment records, Social Security Administration (SSA) records, 
and the Veteran's statements and testimony in support of his 
claims.  Although the Veteran contends that he was provided 
diagnoses of hypertension and hepatitis C virus in 1971 within 
one year of his discharge from active service at a Plainfield, 
Indiana, correctional facility, in correspondence dated in July 
2008 the facility reported that records associated with the 
Veteran's incarceration from 1971 to 1976 had been destroyed in 
accordance with their records retention policy.  He also 
indicated he received treatment for hypertension and hepatitis C 
in 1970 at Wishard Hospital; however, that hospital reported in 
January 2008 that their records were purged after ten years.  The 
Veteran has identified no existing evidence that could 
substantiate his claims.  Further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the November 2005 VA 
medical opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Although the examiner did not address the 
Veteran's contention that his hepatitis C was incurred as a 
result of air gun vaccinations in service, there is no competent 
evidence relating his disease to this specific activity.  As 
such, the Board finds that a VA examination or medical opinion as 
to these matters is not required.  See Bardwell v. Shinseki, No. 
08-2257, Slip op. (Vet. App. Aug. 17, 2010).  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases, including 
cardiovascular-renal disease and hypertension, if manifest to a 
degree of 10 percent or more within one year of separation from 
active service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war or 
during peacetime after January 1, 1947, and certain chronic 
diseases become manifest to a compensable degree within an 
applicable time period, such disease shall be presumed to have 
been incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
In Fast Letter 04-13, it is noted that "occupational exposure to 
HCV may occur in the health care setting through accidental 
needle sticks.  A Veteran may have been exposed to HCV during the 
course of his or her duties as a military corpsman, a medical 
worker, or as a consequence of being a combat Veteran."  VA has 
recognized that transmission of hepatitis C through jet injectors 
is "biologically plausible" and that it is essential that a 
report on which a determination of service connection is made 
include a discussion of all modes of transmission.  VBA Fast 
Letter 04- 13, June 29, 2004.  However, the report proceeds to 
state that the "large majority of HCV infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use."  The letter 
explains that the highest prevalence of HCV infection is among 
those with repeated, direct percutaneous (through the skin) 
exposures to blood, including intravenous drug users.  Due to 
this and other considerations, where any physician deemed that 
instead airgun immunization was the more likely causative factor, 
it was essential that the accompanying medical report include "a 
full discussion of all modes of transmission, and a rationale" as 
to why an airgun injector was the source of hepatitis C.  See 
also VBA All Station Letter 211B (98-110) November 30, 1998; VBA 
Training Letter 211A (01-02) April 17, 2001 (major risk factors 
for hepatitis C include IV drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).


Factual Background and Analysis

In this case, a review of the record reveals service treatment 
records are negative for complaint, treatment, or diagnosis for 
hypertension or hepatitis C.  Records show that prior to service 
the Veteran sustained a gunshot to the chest and was treated for 
gonorrhea.  He was also treated for gonorrhea in July 1968.  An 
October 1968 examination report noted blood pressure findings of 
134/78.  

Private medical records dated in March 1997 noted the Veteran had 
a ten year history of cocaine and heroin use.  A May 1997 report 
noted a history of possible needle sharing and an August 1997 
report noted he had hypertension since February 1997.

VA treatment records dated in March 2004 show the Veteran was 
informed that a recent blood test revealed hepatitis C.  A 
September 2004 report noted elevated blood pressure readings, but 
that the Veteran wanted to try to address this matter with diet 
and exercise.  It was also noted that he had newly diagnosed 
hepatitis C with a history of blood exposure, a risky lifestyle 
in the distant past, and a history of blood transfusion.  

In a September 2005 statement in support of his claims the 
Veteran reported that he had never used intravenous drugs or 
intranasal cocaine, that he had not engaged in high-risk sexual 
activity, that he received a tattoo after his diagnosis, and that 
he had not shared toothbrushes or razor blades.  He stated he had 
a blood transfusion prior to service in 1963 due to a gunshot 
wound.  

VA examination in November 2005 included diagnoses of 
hypertension and hepatitis C.  It was noted that diagnoses for 
these disorders were first provided in 1997 and that they were 
shown to have occurred after service.  

In subsequent statements and testimony in support of his claims 
the Veteran asserted that he was exposed to hepatitis C due to 
air gun vaccinations used during basic training.  He reported he 
received diagnoses of hypertension and hepatitis C in 1970 and 
1971 during examinations prior to his incarceration.  

SSA records included a December 2007 examination report noting 
the Veteran received a diagnosis of hepatitis C in 1971.  It was 
also noted that he sustained a gunshot wound as a teenager and 
that he had been stabbed in the abdomen in 1989.  

As an initial matter, the Board notes that service records show 
the Veteran had approximately 12 months of service in the 
Republic of Vietnam and that he received no medals or awards 
indicative of combat.  His military occupations included clerk, 
pay specialist, and equipment storage specialist.  Although the 
Veteran reported that he experienced combat during service in 
Vietnam, he has provided no probative evidence demonstrating an 
actual fight or encounter with hostile forces.  The Board finds 
that the Veteran is not a combat veteran for VA compensation 
purposes.

Based upon the evidence of record, the Board finds that 
hypertension and hepatitis C were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  The 
Board also finds that hypertension is not shown to have been 
manifest within the first post-service year.  The November 2005 
VA medical opinions are persuasive that the onset of these 
disorders was after service.  Although the Veteran contends that 
his hepatitis C developed as a result of air gun vaccinations he 
received during active service, there is no competent evidence 
linking his disease to this source.  The evidence also 
demonstrates that the Veteran had risk factors for hepatitis C 
before active service when he received a blood transfusion 
subsequent to a gunshot wound and that he had significant risk 
factors for the disease in his post-service activities including 
receiving a tattoo and having a long history of cocaine and 
heroin use.  

Although a December 2007 SSA examination report noted a diagnosis 
of hepatitis C had been provided in 1971, the Board finds this 
report to be of no probative value as to the issue of etiology.  
The report provided no rationale for this statement and it 
appears to have been provided as a result of the Veteran's report 
of an unsubstantiated medical history.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the instant matter, there is no pronouncement from any 
evaluating physician indicating or suggesting that airgun 
immunizations were the primary cause of hepatitis C.  Nor is 
there any apparent unique circumstance involving the Veteran's 
receipt of immunizations during service to suggest the likelihood 
of accidental transmission of the hepatitis C virus.  Further, to 
the extent that the VBA Fast Letter states that "it is 
biologically plausible" to contract hepatitis C from an airgun 
injector, the mere possibility of such a relationship is 
insufficient to warrant a grant of the claim.  See e.g., Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized as 
"non- evidence") (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993)); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The 
term "possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).  This is especially 
true in this case, as there is evidence of other risk factors for 
hepatitis C, none of which are shown to be related to the 
Veteran's service.  Rather, this situation best falls within the 
categorization of one in which there are more prevalent 
overriding factors including a history of drug use and a blood 
transfusion, which cannot be discounted as relevant causative 
factors.  In summary, there is no competent evidence to indicate 
a plausible association between airgun injections and the 
Veteran's contracting of hepatitis C in this case.  

The evidence in this case shows the Veteran has hypertension and 
hepatitis C that developed many years after his release from 
active service and there is no probative evidence of symptoms 
related to these disorders having continued since active service.  
The Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Further, as noted above, there is no competent evidence 
of records linking either of the claimed disorders to service.

While the Veteran may sincerely believe that he has hypertension 
and hepatitis C as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  In this 
regard, the Board also notes that the Veteran has asserted that 
he was diagnosed as having hypertension and hepatitis C in 1971, 
within one year of service discharge; however, treatment records 
indicate the onset of hypertension in 1997 and the diagnosis of 
hepatitis C years after that time.  Notably, hepatitis C was 
first identified as a disease entity in 1988 and the first blood 
test for the specific hepatitis C virus became available in 1990.  
See VBA Fast Letter 99-41 (May 3, 1999).  

For the reasons provided, the Board finds that the Veteran's 
claim for entitlement to service connection for hypertension and 
hepatitis C must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


